Case: 20-60573      Document: 00516377383         Page: 1    Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2022
                                  No. 20-60573
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Jose Esteban Sanchez-Thomas,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A202 144 339


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Esteban Sanchez-Thomas, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from an order of the immigration judge (IJ) concluding
   that he was ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60573       Document: 00516377383          Page: 2    Date Filed: 06/30/2022




                                     No. 20-60573


   Convention Against Torture (CAT). We review the decision of the BIA and
   will consider the IJ’s decision only insofar as it influenced the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
            Sanchez-Thomas first challenges the BIA’s determination that his
   asylum and withholding of removal claims failed because he did not provide
   sufficient corroborating evidence. He notes that he was deemed a credible
   witness, and he contends that he should not have been required to provide
   letters from persons who had no first-hand knowledge of the threats against
   him.
            Where the IJ determines that the applicant should provide evidence
   which corroborates otherwise credible testimony, “such evidence must be
   provided unless the applicant demonstrates that [he] does not have the
   evidence and cannot reasonably obtain the evidence.”                  8 U.S.C.
   § 1229a(c)(4)(B). The failure to present such evidence can be fatal to an
   alien’s application for relief. Avelar-Oliva v. Barr, 954 F.3d 757, 764 (5th Cir.
   2020).
            Our review shows that substantial evidence supports the agency’s
   determination that Sanchez-Thomas failed to provide evidence that
   corroborated his claims and that such evidence was reasonably available. See
   Rui Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011). As the IJ and the BIA
   discussed, even assuming that a letter from his boss was not reasonably
   available, Sanchez-Thomas either failed to request a letter or statement from
   several other individuals who were aware of his circumstances in Honduras
   or else failed to follow up when his request was not fulfilled. The failure to
   provide reasonably available corroborating evidence was enough, standing
   alone, to support the BIA’s decision that Sanchez-Thomas was not entitled
   to relief. See id. Although Sanchez-Thomas raises several other contentions




                                          2
Case: 20-60573      Document: 00516377383          Page: 3   Date Filed: 06/30/2022




                                    No. 20-60573


   pertaining to his asylum and withholding of removal claims, we need not
   address them. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Regarding his CAT claim, Sanchez-Thomas asserts that his testimony
   about the threats from gang members and their continued interest in him
   shows that he is likely to be tortured if he returns to Honduras. He notes that
   country conditions evidence shows that there are human rights violations,
   including torture, occurring in the country, and he argues that the record
   demonstrates that at least one member of the Honduran police force would
   consent to or acquiesce in his torture by gang members.
          As the IJ determined, when police were notified that Sanchez-Thomas
   had been assaulted on July 10, 2014, they arrested one of the assailants; this
   supports the BIA’s determination that the evidence did not show that it was
   more likely than not that public officials would acquiesce in his torture. See
   Gonzales-Veliz v. Barr, 938 F.3d 219, 225-26 (5th Cir. 2019). Additionally,
   the record does not support a finding of past torture, and Sanchez-Thomas
   did not report other threats against him to the police.          See Martinez
   Manzanares v. Barr, 925 F.3d 222, 228 (5th Cir. 2019). Because the record
   does not compel the conclusion that Sanchez-Thomas was eligible for CAT
   relief, we will not disturb the agency’s decision. See Gonzales-Veliz, 938 F.3d
   at 225-26; Martinez Manzanares, 925 F.3d at 228.
          The petition for review is DENIED.




                                          3